Citation Nr: 1512091	
Decision Date: 03/20/15    Archive Date: 04/01/15

DOCKET NO.  07-38 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for a muscle injury due to
shrapnel wound, Muscle Group (MG) I, right (major) shoulder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran served on active duty from August 1964 to August 1968.  His decorations include, in part, the Purple Heart Medal with one (1) star. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  By that rating action, the RO granted service connection for muscle injury due to shrapnel wound, MG I, right (major) shoulder; an initial 10 percent disability rating was assigned, effective May 4, 2007, the date VA received the Veteran's original claim for compensation for this disability.  The Veteran appealed the RO's assignment of an initial 10 percent disability rating to the above-cited disability to the Board. 

The Veteran testified before the undersigned at a video conference hearing  conducted via the above RO in December 2009.  A copy of the hearing transcript has been uploaded to the Veteran's Veterans Benefits Management System (VBMS) electronic claims file.  

In June 2014, the Board, in part, remanded the issue on appeal for additional substantive development; specifically, to have the RO schedule the Veteran for an additional VA examination to determine the current severity of his right shoulder disability.  This examination was performed in July 2014.  A copy of the July 2014 VA examination report is of record. 


FINDINGS OF FACT

1.  The Veteran is right hand dominant. 

2. The Veteran's muscle injury due to shrapnel wound, MG I, right (major) shoulder is manifested by in-service evidence of fragmentation wound to the right side of the right shoulder from friendly artillery fire without extensive hospitalization, but with consistent complaints of cardinal symptoms of full-aching pain, fatigue, lowered endurance to include grip power; decreased range of motion and other symptoms, such as decreased right shoulder strength in forward flexion and abduction as compared to the sound (left) side, small entrance wound scars at the injury site; and, evidence of an inability to keep up with work requirements due to right shoulder pain. 

3.  A separate 10 percent disability rating has been awarded for scars of the right shoulder and upper back. 


CONCLUSION OF LAW

The criteria for an initial 30 percent rating, and no higher, for residuals of a muscle injury due to shrapnel wound, Muscle Group (MG) I, right (major) shoulder have been met during the entire appeal period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.40, 4.45, 4.55, 4.56, 4.73, Diagnostic Code (DC) 5301, (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

Before addressing the merits of the claim, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits. 
38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2014). 

The notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

VA's General Counsel has clarified that no additional VCAA notice is required in this circumstance concerning a "downstream" issue, such as the rating or effective date assigned for a service-connected disability and that a court decision suggesting otherwise is not binding precedent.  VAOPGCPREC 8-2003.  The filing of a notice of disagreement as to the disability rating assigned does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(3).  Instead of issuing an additional VCAA notice letter in this situation concerning the "downstream" disability-rating and/or earlier-effective-date elements of the claim, the provisions of 38 U.S.C.A. § 7105(d) require VA to instead issue a statement of the case if the disagreement concerning the downstream issue is not resolved.  Since the RO issued a statement of the case in April 2009 addressing the downstream initial rating claim, which included citation to the applicable statutes and regulations and a discussion of the reasons and bases for not assigning a higher rating, no further notice is required.  See Goodwin v. Peake, 22 Vet. App. 128 (2008) and Huston v. Principi, 17 Vet. App. 195 (2003).

Regarding the duty to assist, VA has obtained the Veteran's service treatment records (STRs), and his post-service VA and private treatment records.  The Veteran has not indicated that there are other outstanding treatment or other records that would be relevant to the claim.  Additionally, the RO has afforded the Veteran multiple VA examinations with respect to the initial rating claim on appeal.  The VA examiners personally interviewed and examined him, including eliciting a history from the Veteran regarding his right shoulder injury, and provided the information necessary to evaluate this disability under the applicable rating criteria. The clinical findings contained in these reports are responsive to the schedular criteria for evaluating the Veteran's right shoulder disability.  Accordingly, VA's duty to provide an adequate VA examination has been met.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (rev'd on other grounds by Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013)). 

In view of the foregoing, the Board finds that the RO substantially complied with its June 2014 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  The Board remanded the claim specifically to afford the Veteran a VA examination to determine the current severity of his right shoulder disability.  VA examined the Veteran in July 2014 and, as noted above, the  VA examiner provided information responsive to the schedular criteria for evaluating the Veteran's right shoulder disability. 

Further, the Veteran was provided an opportunity to set forth his contentions at a December 2009 videoconference hearing at the Muskogee, Oklahoma, RO before the undersigned.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that the RO Decision Review Officer or Veteran's Law Judge (VLJ) who chairs a hearing fulfill two duties to comply with the above regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, the undersigned VLJ identified the issue on appeal.  The VLJ sought to identify any pertinent evidence not currently associated with the record that might have been overlooked or was outstanding that might substantiate the claim. Therefore, not only was the issue "explained in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497 . As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and the Board can adjudicate the claim based on the current record.

The duty to assist has, therefore, been satisfied and there is no reasonable possibility that any further assistance to the Veteran by VA would be capable of substantiating the initial rating claim decided herein.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met with respect to the claim of entitlement to an initial rating in excess of 10 percent for a muscle injury due to shrapnel wound, MG I, right (major) shoulder,  there is no prejudice to the Veteran in proceeding with its appellate review of this claim.
II. Laws and Regulations

General Rating Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2014).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The VA's Schedule for Rating Disabilities represents the average impairment in earning capacity resulting from injuries incurred in military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1, 4.10.  Where, as here, entitlement to service-connection has been established, but a higher initial disability rating is at issue, the extent of impairment throughout the entire period, beginning with the filing of the claim, must be considered and a determination must be made regarding whether "staged" ratings are warranted.  See Fenderson v. West, 12 Vet. App. 119, 126-27 (1999) (when a disability rating is initially assigned, separate ratings should be considered for separate periods of time, known as staged ratings).  Since the Veteran is being granted an increased rating back to the date of service connection, staged ratings are inappropriate here. 

Muscle Injury-Criteria

MG I consists of the extrinsic muscles of the shoulder girdle: trapezius, levator scapulae, and serratus magnus.  The function of MG I is upward rotation of the scapula, and elevation of the arm above shoulder level.  Injuries to MG I are evaluated pursuant to 38 C.F.R. § 4.73, DC 5301. 

Under DC 5301, a 10 percent evaluation is warranted for moderate muscle disability of the dominant side.  A 30 percent evaluation is assignable for moderately severe disability of the dominant side.  A 40 percent evaluation is warranted for a severe muscle disability of the dominant side.  Id.  

Evaluation of muscle injuries as slight, moderate, moderately severe, or severe, is based on the type of injury, the history and complaints of the injury, and objective findings.  38 C.F.R. § 4.56(d) (2014).  The Court, citing Robertson v. Brown, 5 Vet. App. 70 (1993), held that 38 C.F.R. § 4.56(d) is essentially a totality-of-the-circumstances test and that no single factor is per se controlling.  Tropf v. Nicholson, 20 Vet. App. 317 (2006). 

A slight muscle injury is a simple wound to the muscle without debridement or infection.  Records of the injury are demonstrated by a superficial wound with brief treatment and return to duty, healing with good functional results, and no cardinal signs or symptoms of muscle disability.  The objective findings would include a minimal scar, but no evidence of fascial defect, atrophy, or impaired tonus and no impairment of function or metallic fragments retained in muscle tissue. 38 C.F.R. § 4.56(d) (2014). 

A moderate disability of the muscles may result from through and through or deep penetrating wounds of relatively short track by a single bullet or small shell or shrapnel fragment.  The absence of the explosive effect of a high velocity missile and of residuals of debridement or of prolonged infection also reflects moderate injury.  The history of the disability should be considered, including service department records or other sufficient evidence of hospitalization in service for treatment of the wound.  Consistent complaints on record from the first examination forward of one or more of the cardinal symptoms of muscle wounds, particularly fatigue and fatigue-pain after moderate use, and an effect on the particular functions controlled by the injured muscles should be noted.  Evidence of moderate disability includes entrance and (if present) exit scars which are linear or relatively small and so situated as to indicate relatively short track of missile through muscle tissue, signs of moderate loss of deep fascia or muscle substance or impairment of muscle tonus, and of definite weakness or failure in comparative tests.  Id. 

A moderately severe disability of the muscles is characterized by evidence of a through and through or deep penetrating wound by a high velocity missile of small size or a large missile of low velocity, with debridement or with prolonged infection, or with sloughing of soft parts, or intermuscular scarring.  Service department records or other sufficient evidence showing hospitalization for a prolonged period in service for treatment of a wound of severe grade should be considered.  Records in the file of consistent complaints of cardinal symptoms of muscle wounds should also be noted.  Evidence of unemployability due to an inability to keep up with work requirements may be considered.  Objective findings should include relatively large entrance and (if present) exit scars so situated as to indicate the track of a missile through important muscle groups.  Indications on palpation of moderate loss of deep fascia, or moderate loss of muscle substance or moderate loss of normal firm resistance of muscles compared with the sound side may be considered.  Tests of strength and endurance of the muscle groups involved may also give evidence of marked or moderately severe loss.  Id. 

A severe disability of the muscles is characterized by evidence of through and through or deep penetrating wound due to a high velocity missile, or large or multiple low velocity missiles, or explosive effect of a high velocity missile, or shattering bone fracture with extensive debridement or prolonged infection and sloughing of soft parts, intermuscular binding and scarring.  Service department records or other sufficient evidence showing hospitalization for a prolonged period in service for treatment of a wound of severe grade should be considered.  Records in the file of consistent complaints of cardinal symptoms of muscle wounds should also be noted.  Evidence of unemployability due to an inability to keep up with work requirements may be considered.  Id. 

Objective evidence of severe disability includes extensive ragged, depressed, and adherent scars of skin so situated as to indicate wide damage to muscle groups in the track of a missile.  Palpation shows moderate or extensive loss of deep fascia or of muscle substance, or soft or flabby muscles in wound area.  Muscles do not swell and harden normally in contraction.  Tests of strength or endurance compared with the sound side or of coordinated movements indicate severe impairment of function. If present, the following are also signs of severe muscle disability: (A) X-ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the missile. (B) Adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle. (C) Diminished muscle excitability to pulsed electrical current in electrodiagnostic tests. (D) Visible or measurable atrophy. (E) Adaptive contraction of an opposing group of muscles. (F) Atrophy of muscle groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle. (G) Induration or atrophy of an entire muscle following simple piercing by a projectile.  Id. 

III. Mittleider Concerns

The Board notes that the Veteran underwent surgery to repair a full supraspinatus tendon tear of the right shoulder in December 2009, which was initially diagnosed on a November 2009 magnetic resonance imaging scan (MRI) of the right shoulder.  In addition, the records shows that the Veteran sustained a post-service injury to the right shoulder in December 2009, which, according to T. E., D. O, and a May 2012 VA examiner was a result of the Veteran's in-service injury to the right shoulder.  (See private MRI report of the right shoulder, dated in November 2009; December 2009 report, prepared by T. E., D. O.; and May 2012 VA Shoulder and Arm examination report at page (pg.) 20).  In contrast, a July 2014 VA physician opined that the Veteran's post-service right shoulder injury and subsequent right shoulder surgery were unrelated to his in-service right shoulder shell fragment wound.  (See July 2014 VA examination report).  

The Board is precluded from differentiating between symptomatology attributed to a non service-connected disability and a service-connected disability in the absence of medical evidence which does so.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).  As there is evidence that the December 2009 post-service injury with resulting right shoulder surgery is a result of the service-connected shrapnel wound to the right shoulder, the Board will attribute these symptoms to have caused the moderately severe impairment in his service-connected right shoulder disability, as described in more detail in the analysis below.  Id.

IV. Factual Background

The Veteran seeks an initial rating in excess of 10 percent for a muscle injury due to shrapnel wound, MG I, right (major) shoulder (right shoulder disability).

As will be explained in more detail below, the Board will resolve reasonable doubt in the Veteran's favor and award an initial 30 percent disability rating to the service-connected right shoulder disability during the entire appeal period.

Historically, the Veteran's STRs disclose that in April 1967, he sustained a fragmentation wound to the right side of the back and right shoulder and concussion to the left ear drum as a result of friendly artillery fire in OPERATION UNION in Da Nang, Republic of Vietnam. He was medivaced to the First Medical Battalion, and returned to duty.  An August 1968 service discharge examination report reflects that the Veteran's upper extremities were evaluated as "normal."  

An October 1969 VA general medical examination report reflects that movements of the Veteran's arm and shoulders were within normal limits and without complaints of pain and discomfort.  The VA examiner diagnosed the Veteran with asymptomatic shrapnel wound scars of the right shoulder.  (See October 1969 VA general medical examination report). 

VA received the Veteran's claim for compensation for a right shoulder disability in May 2007.  (See VA Form 21-4138, Statement In Support of Claim, received by VA in May 2007). 

An August 2007 VA Fee Basis examination report reflects that the examiner reported that the Veteran had sustained an injury to his right back and shoulder as a result of a high velocity missile, and that the wound was deep and penetrating, required two (2)-day treatment and involved the muscles of the shoulder (right) but did not involve the blood vessels, bone, fascia and nerve.  The Veteran reported having constant sharp and aching pain that was an eight (8) on a scale of one (1) to 10, with 10 being the highest degree of severity.  The Veteran related that the pain was elicited by physical activity and relieved with rest.  As a result of the in-service muscle injury, the examiner indicated that the Veteran had easy fatigability and pain of the right shoulder, but without loss of strength, weakness, impairment of coordination and an inability to control movement.  The Veteran related that his right arm was weaker when compared to his left arm. The VA examiner related that there was no evidence of any prolonged infection, intramuscular scarring or adhesion of a scar to the bone.  The Veteran related that he was unable to maintain his normal work requirements because of his right shoulder pain.  

Upon examination of the Veteran's right shoulder in August 2007, the VA examiner noted that MG I was involved.  There was no evidence of any muscle wound.  Palpation of the muscle revealed impairment of muscle tone, but without loss of deep fascia or loss of muscle substance.  There were signs of lowered endurance, to include grip power, which was three (3) on the right, as compared to four (4) on the left. There were no signs of impaired coordination for MG I.  His strength was graded at a three (3).  The examiner indicated that the Veteran's muscle injury had affected his shoulder in that he was unable to carry weighted objects and had problems grasping and holding [objects] with his right arm.  The VA examiner noted that the Veteran's right shoulder muscle injury did not involve any tendon, bone, joint or nerve damage.

Range of motion of the Veteran's right shoulder in August 2007 revealed forward flexion and abduction to 130 and 114 degrees, respectively.  Internal and external rotation were to 68 and 70 degrees, respectively.  The right shoulder function was noted to have been additionally limited by pain after repetitive use.  X-rays of the right shoulder revealed degenerative arthritic changes of the acromioclavicular joint.  The VA examiner diagnosed the Veteran with muscle injury due to shrapnel injury to the right shoulder with subjective complaints of fatigue and full-aching pain with clinical evidence, in part, of reduced right shoulder motor power and range of motion. 

VA re-examined the Veteran to determine the nature and severity of his right shoulder disability in August 2009.  (See August 2009 VA Muscles examination report).  The Veteran stated that in Vietnam, he sustained a shrapnel wound to his right shoulder after a colleague stepped on a booby trap that hit him and threw him 15 feet.  He maintained that the next day, he sustained "another injury" after he received fire in a foxhole and the reverberation caused a concussion to his whole body and irritated his shoulder.  The Veteran related that he was medivaced and had x-rays performed on his right shoulder.  He returned to duty the following day.  During the examination, the Veteran complained of constant right shoulder pain that was a 10 on a scale of one (1) to 10, with 10 being the highest degree of severity.  He related that his right shoulder throbbed at night.  The Veteran maintained that he could not raise his (right) arm to reach, grip or hold items and that he could not perform some recreational activities because of his right shoulder pain (e.g., fish and swim).  In addition, the Veteran related that he owned a construction company that performed home repairs, but that he could not perform any of the labor, in part, because of his shoulder problem. 

A physical evaluation of the right shoulder in August 2009 revealed that the Veteran was able to remove his shirt without difficulty.  He had forward flexion of the right shoulder to 160 degrees; extension to 65 degrees, abduction to 175 degrees; adduction was in full range of motion across the chest; and, internal and external rotation were to 80 and 90 degrees, respectively.  The Veteran demonstrated full range of left shoulder motion.  The Veteran demonstrated well-developed musculature in both shoulders.  There was full muscle strength with no tendon damage, adhesion or muscle herniation.  The Veteran demonstrated good function of the shoulder joint.  There were small entrance wound scars over the injury sites.  The VA diagnosed the Veteran as having a shoulder muscle injury with shrapnel wound of the right shoulder.

Private treatment records, dated in November and December 2009, show that the Veteran injured his right shoulder in 2009.  At that time, he was unable to abduct or externally rotate his right shoulder.  In December 2009, the Veteran underwent surgery to repair a torn rotator cuff, initially found on a November 2009 MRI scan of the right shoulder.  (See November 2009 MRI report of the right shoulder, and December 2009 reports, prepared by T. E., D. O.). 

When examined by VA in July 2010, the Veteran reported, in pertinent part, that he did not receive evaluation or treatment of his right shoulder condition until 2009.  At that time he owned his own construction and sustained an injury to his right shoulder.  Since that time, the Veteran indicated that he experienced markedly increased pain in the right shoulder that was severe and limited him in his ability to work.  The Veteran reported that he had sold his business because of his right shoulder pain.  The Veteran complained of dull, constant right shoulder pain, which had improved in intensity and was considered "mild."  He related that when he raised his shoulder over his head and the arm, the pain would increase.  The Veteran denied having any weakness, deformity, dislocation, subluxation, lack of endurance, or effusion of the right shoulder joint.  There was no sign of inflammation, numbness and tingling (aside from that over the scar area) of the right shoulder.  

Upon physical evaluation of the right shoulder in July 2010, the Veteran demonstrated forward flexion and abduction of the right shoulder to 170 degrees, and internal and external rotation were each to 70 degrees  There was no evidence of any additional limitation of motion of the right shoulder with repetitive use.  The neurovascular system of the right upper extremity was intact with normal sensation, normal pulsations, normal skin color and temperature, as well as hair growth.  There was no evidence of any atrophy or fasciculation of the musculature, and there was normal muscle strength and mass.  The VA examiner entered diagnoses of rotator cuff tear of the right shoulder, postoperative, with degenerative joint disease of the right shoulder and shrapnel fragment wound of MG I, right shoulder, with residual scarring as detailed in prior VA examinations that was unchanged.  (See July 2010 VA examination report).  

When VA examined the Veteran's right shoulder in May 2012, the Veteran demonstrated right shoulder forward flexion and abduction to 150 and 120 degrees, respectively.   The VA examiner noted that there was decrease range of motion of the right shoulder with repetitive testing, as well as functional loss/impairment in terms of decreased movement than normal, weakened movements, excess fatigue and pain on movements.  There was no evidence of any recurrent dislocations, guarding or ankylosis of the right shoulder, acromioclavicular joint condition, or impairment of the clavicle and scapula.  External rotation/infraspinatus lift-off, subscapularis, crank apprehension and relocation and cross-body-adduction tests were negative on the right side.  The VA examiner maintained that the impact of the Veteran's shoulder/arm condition(s) on his ability to work was weakness of bilateral shoulders, pain with movement and overuse.  The VA examiner indicated that the Veteran could not perform overhead work with either shoulder.  (See May 2012 VA shoulder and arm examination report). 

An October 2012 VA shoulder and arm and muscle injuries examination report revealed findings similar to those found during the May 2012 VA examination of the Veteran.  However, the Veteran demonstrated forward flexion and abduction of the right shoulder to 90 and 80 degrees, respectively, and internal and external rotation were to 50 and 45 degrees, receptively.  The Veteran was able to perform repetitive testing of the right shoulder times three (3).  Right shoulder flexion and abduction strength was noted to have been 3/5, as compared to 4/5 on the sound (left) side.  The VA examiner noted that the right shoulder affected his work in that it limited his ability to lift and carry items.  An October 2012 VA muscle examination report reflects that the Veteran exhibited the following cardinal signs and symptoms of muscle disability as a result of his service-connected residuals of a shell fragment wound to the right shoulder: consistent loss of power; weakness lowered threshold of fatigue; and fatigue-pain.  (See October 2012 VA shoulder and arm and muscle examination reports).

In contrast to the October 2012 VA muscle examination report, a July 2014 VA examination report reflects that the Veteran exhibited 5/5 shoulder strength.  According to the examiner, the right shoulder disability did not exhibit any cardinal signs or symptoms relating to muscle injuries or interfere with the Veteran's ability to keep up with work requirements.  (See July 2014 VA examination report). 


V. Analysis

Having carefully considered the Veteran's contentions in light of the evidence of record and the applicable law, the Board will resolve reasonable doubt in favor of the Veteran and award an initial 30 percent disability rating to the service-connected residuals of a muscle injury due to shrapnel wound, MG I, right (major) shoulder under DC 5301 for a moderately severe muscle injury, effective May 4, 2007, the effective date of service connection.  The Board notes that although the evidence of record does not disclose that the Veteran's right shoulder injury was caused by a through or deep penetrating wound by a small high velocity missile or large low-velocity missile such that it caused debridement, prolonged infection or sloughing of soft parts and intermuscular scarring, there is evidence of consistent complaints of cardinal symptoms of muscle wound with reports of entrance scars, pain, fatigue, and other symptoms (including loss of power, weakness, lowered threshold of fatigue, impairment of coordination and uncertainty of movement), as well as an inability to keep up with work requirements (the Veteran sold his construction business in 2009, in part, due to shoulder pain).  Thus, the Board will resolve reasonable doubt in favor of the Veteran and find that that the right shoulder injury more nearly approximates an initial rating of 30 percent under DC 5301 since the grant of service connection, for a moderately severe muscle disability, based on the medical evidence and the cardinal signs and symptoms of muscle disability.  Tropf v. Nicholson, 20 Vet. App. 317 (2006).  The Board notes that as the record demonstrates that the Veteran is right-handed, a 30 percent disability rating for MG I is the appropriate rating for the dominant side. 

The 30 percent initial disability rating assigned herein contemplates, based on the available evidence, functional impairment due to factors such as pain, weakness, fatigability, incoordination, restricted or excess movement of the joint, pain on movement, swelling, deformity, and atrophy.  38 C.F.R. §§ 4.40, 4.45 (2014); Deluca v. Brown, 8 Vet. App. 202 (1995).  

The Board finds that the preponderance of the evidence of record is against an initial 40 percent disability rating for the service-connected right shoulder disability because there is no evidence of a severe muscle injury under DC 5301.  The evidence does not show injury to the right shoulder as a result of a through and through or deep penetrating wound due to a high-velocity missile, or large or multiple low-velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection or sloughing of soft parts, intermuscular binding and scarring.  There are also no objective findings commensurate with a 40 percent rating, such as x-ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of a missile; adhesion of scar with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle; visible or measurable atrophy; diminished muscle excitably to pulsed electrical current in electrodiagnostic tests; adaptive contraction of an opposing group of muscles, atrophy of muscle groups not in the track of the missile, and, induration or atrophy of an entire muscle following simple piercing by a projectile.  Thus, the Board finds that the preponderance of the evidence is against finding that the criteria for an initial rating in excess of 30 percent for the right shoulder injury are met at any time during the appeal period.

The Board also finds that an initial rating in excess of 30 percent is not warranted under Diagnostic Code 5201, the Diagnostic Code used to evaluate limitation of arm motion.  Under that code, a maximum 40 percent disability rating will be assigned where there is evidence of limitation of the dominant arm to 25 degrees from the side.  38 C.F.R. § 4.71a, Diagnostic Code 5201.  As the Veteran has not demonstrated limitation of motion of his right (dominant) arm to 25 degrees from the side during any of the above-cited VA examinations, a 40 percent disability rating is not warranted under Diagnostic Code 5201. 

The Board also notes that a separate evaluation for limitation of motion of the right shoulder is not warranted under DC 5201, as such a rating would constitute impermissible pyramiding.  38 C.F.R. § 4.14.  Although various manifestations of a single disability may be assigned separate disability evaluations, VA regulations preclude the evaluation of the same manifestations of a disability under different diagnoses, a process called pyramiding.  The limitations imposed by the muscle injury include limitation of motion.  Therefore, the best potential outcome for the Veteran is to be rated based on the criteria for muscle disabilities. 

The Board has also considered additional diagnostic codes for a possible higher rating for the service-connected right shoulder disability.  There is no evidence of ankylosis of the scapulohumeral articulation, or impairment of the humerus by nonunion or malunion to warrant consideration of a higher rating under DCs 5200, and 5202, respectively. 38 C.F.R. § 4.71a, DCs 5200 and 5202. 

Finally, as the RO has awarded service connection for right shoulder scars and assigned a 10 percent disability rating, a discussion addressing an additional separate rating for scars of the right shoulder is not warranted. 

VI. Rice Considerations

 Finally, the Board has also considered whether a remand is necessary in order to determine whether the Veteran is entitled to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  Here, by a July 2013 rating action, the RO awarded TDIU for the period from April 25, 2012 to September 26, 2012.  For the period from September 26, 2012, the Veteran's combined service-connected rating is 100 percent with consideration of the bilateral factor.  (See July 2013 rating action and code sheet).  A grant of a 100 percent disability does not always render the issue of TDIU moot.  As is potentially relevant here, VA's duty to maximize a claimant's benefits includes consideration of whether his disabilities establishes entitlement to special monthly compensation (SMC) under 38 U.S.C.A. § 1114 (West 2014).  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); Bradley v. Peake, 22 Vet. App. 280, 294 (2008). Specifically, SMC may be warranted if the Veteran has a 100 percent disability rating for a single disability, and VA finds that TDIU is warranted based solely on the disabilities other than the disability that is rated at 100 percent.  See Bradley, 22 Vet. App. 280 (analyzing 38 U.S.C.A. § 1114(s)); See also 75 Fed. Reg. 11,230 (March 10, 2010) (withdrawing VAOPGCPREC 6-1999).  Here, the Veteran has already been awarded SMC under 38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i) from September 26, 2012.  Thus, the Board finds that a remand for consideration of a TDIU is not required in this case.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

VII. Extraschedular Consideration

As a final matter, the Board notes that an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) ; see also Fanning v. Brown, 4 Vet. App. 225, 229 (1993). 

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extra-schedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as 'governing norms.'  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating. 

With respect to the initial inquiry posed by Thun, the Board has been unable to identify an exceptional or unusual disability picture with respect to the Veteran's service-connected right shoulder disability.  The medical evidence fails to demonstrate symptomatology of such an extent that application of the rating schedule would not be appropriate.  Specifically, the rating criteria take into account the Veteran's pain and functional limitation of the right shoulder, and the analysis under DeLuca, supra, takes into account the additional pain and limitation caused by repetition of motion.  There is also no evidence in the medical records or claims file of an exceptional or unusual clinical picture, or of any other reason why an extraschedular rating should be assigned.  Accordingly, the Board finds that the Veteran's disability picture has been contemplated by the rating schedule.  Since the available schedular evaluation adequately contemplates the Veteran's level of disability and symptomatology, the second and third questions posed by Thun become moot. 

In any case, there is nothing in the record to indicate that this service-connected right shoulder disability causes impairment with employment over and above that which is contemplated in the assigned schedular ratings.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The evidence does not support the proposition that the Veteran's service-connected right shoulder disability presents such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards and warrants the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1).


ORDER

An initial rating of 30 percent for muscle injury due to shrapnel wound, MG I, right (major) shoulder, is granted during the entire appeal period, subject to the provisions governing the award of monetary benefits is granted.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


